Citation Nr: 0923971	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  00-02 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda due to Agent Orange exposure. 
 
2.  Entitlement to service connection for peripheral 
neuropathy due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1968.  He had service in Vietnam.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a July 1999 
rating decision of the VA Regional Office (RO) in North 
Little Rock, Arkansas that denied entitlement to service 
connection for porphyria cutanea tarda and peripheral 
neuropathy due to Agent Orange exposure.

In the representative's Informal Hearing Presentation dated 
in May 2009, the issues of entitlement to service connection 
for conversion disorder, to include as due to service-
connected posttraumatic stress disorder (PTSD), hearing loss 
and tinnitus were raised.  However, these matters are not 
properly before the Board for appellate review and are 
referred to the RO for appropriate consideration.

Following review of the record the issue of entitlement to 
service connection for porphyria cutanea tarda will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  No substantial or ratable disability diagnosed as 
peripheral neuropathy is shown by the evidence of record. 

3.  Any indications of peripheral neuropathy were first 
clinically noted many years after discharge from active duty.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
service, and may not be presumed to have been incurred as the 
result of exposure to Agent Orange/herbicides in Vietnam. 38 
U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he was exposed to Agent 
Orange/herbicides while serving in Vietnam, and now has 
peripheral neuropathy as the result of that exposure for 
which service connection should be granted.  

Preliminary Considerations - VA's Duty to Assist the Veteran

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency or original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board observes that the duty to notify the Veteran was 
not fully satisfied prior to the initial unfavorable decision 
on the claim by the AOJ.  Under such circumstances, VA's duty 
to notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim. See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied in a 
letter sent to the appellant in February 2006 that fully 
addressed the required notice elements.  Although the notice 
letter was not sent before the initial AOJ decision in this 
matter, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the matter in a supplemental 
statement of the case issued in January 2008 after adequate 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, service connection is being denied.  Therefore, 
no rating or effective date will be assigned with respect to 
the claimed condition.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for peripheral neuropathy.  Extensive private and VA clinical 
records have associated with the claims folder.  The Veteran 
was afforded a VA examination in this regard in January 1999.  
Through his representative, the Veteran requests re-
examination.  However, the Board finds that further 
assistance would not aid the Veteran in substantiating the 
claim for reasons explained below.  Therefore, VA does not 
have a duty to assist that is unmet with respect to this 
issue on appeal. See 38 U.S.C.A. § 5103A (a) (2); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The claim 
of entitlement to service connection for peripheral 
neuropathy due to Agent Orange exposure is ready to be 
considered on the merits.

Law and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2008).

A veteran who served in the Republic of Vietnam during the 
Vietnam Era during active military, naval, or air service 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 (the "Vietnam Era"). 38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).

Under the provisions of 38 C.F.R. § 3.309(e) (2008), if a 
veteran was exposed to a herbicide agent, including Agent 
Orange, during active military, naval, or air service and has 
a disease listed in 38 C.F.R. § 3.309(e), such disease shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma. 38 C.F.R. § 3.309(e) (2008).

The diseases listed at § 3.309 (e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service. 38 C.F.R. 
§ 3.307(a)(6)(ii) (2008).

Factual Background

At the outset, the Board observes that the Veteran's service 
treatment records do not refer to any neurological symptoms 
affecting the lower extremities.  The feet and upper and 
lower extremities were evaluated as normal on examination in 
October 1968 for separation from service.  

Post service, the record reflects that the appellant filed 
claims in 1979 and 1994 for disorders unrelated to current 
appeal, and did not indicate any problems with his upper or 
lower extremities.  A VA outpatient clinic note dated in 
December 1993 showed that he complained of a lot of back pain 
and tenderness with pain radiating down both legs.  He was 
seen in April and May 1994 with complaints of constant low 
back pain with pain radiating into the legs.  He said that 
his legs ached every night.  Various diagnoses were provided 
in this regard, including degenerative joint disease and rule 
out degenerative disc disease.  A CAT scan in March 1995 was 
interpreted as showing degenerated discs at L5-S1 with vacuum 
phenomenon and mild central bulge.  While hospitalized at a 
VA facility in July 1996, physical examination disclosed some 
radiation of pain into the right leg down to the knee but 
neurological examination was reported to be unremarkable.  

In January 1997, a private mental health clinician wrote that 
the Veteran's current medical problems included peripheral 
neuropathy.  VA outpatient clinic entries dated in March 1998 
noted complaints of numbness and tingling in the both legs 
times several months which seemed to be getting worse.  It 
was noted that he had some lower extremity paresthesias and 
sensory deficit including decreased vibration and 
proprioception.  A history of alcohol abuse in the past was 
recorded.  No pertinent diagnosis was rendered.  A claim for 
service connection for peripheral neuropathy was received in 
November 1998.  

On VA neurological compensation examination in January 1999, 
the Veteran was reported to have stated that he was 
"concerned about the possibility of peripheral neuropathy."  
He stated that he had intermittent numbness of his feet an 
said that if he sat down for a period of time, both of his 
feet went to sleep.  He related that he had tingling of the 
feet and that these symptoms had been going on for 29 to 30 
years.  The appellant also said that he had lower back pain 
that radiated into his hips and also went down all the way to 
his left ankle.  On physical examination, he was noted to 
have slightly decreased vibration, especially on the left.  
The examiner stated that other than that, there was no 
clinical evidence to suggest significant peripheral 
neuropathy.  It was noted that his reflexes were symmetrical 
bilaterally.  Discharge diagnoses from a VA psychiatric 
admission between April and May 2001 included numbness and 
tingling in the hands and feet.  

The veteran was afforded a VA compensation examination in 
February 2003 for PTSD purposes.  Past medical history was 
reported as including peripheral neuropathy which was 
repeated in the post examination diagnoses.  There is no 
indication that a physical examination was conducted on that 
occasion.

Legal Analysis

The Board finds in this instance that although the clinical 
evidence reflects that the Veteran has complained of numbness 
and tingling of the lower extremities for many years, a 
substantive diagnosis of peripheral neuropathy based on the 
clinical evidence and findings has never been provided.  It 
is shown that when the Veteran was specifically examined by 
VA for peripheral neuropathy in 1999, he was noted to have 
been "concerned about peripheral neuropathy" but that no 
definitive diagnosis of such was made at that time.  Although 
the examiner found some slight evidence of neurological 
deficit, it was clearly stated at that time that there was no 
clinical evidence to suggest significant peripheral 
neuropathy.  The Board observes that references to peripheral 
neuropathy were made on mental health and/or psychiatric 
evaluations in 1997 and 2003 by way of the Veteran's history 
only, as no physical examinations were apparently conducted 
on those occasions.  The clinical evidence does not reflect a 
diagnosis of peripheral neuropathy following physical 
examinations over the years.  The Board thus finds that there 
is no substantial diagnosis of peripheral neuropathy or a 
ratable disability for which service connection may be 
considered in this instance.  

In this regard, the Board points out that service connection 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In the absence of current 
evidence of the claimed disability, the weight of the 
evidence is against the claim. See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau at 143.  The Board would 
also point out that as a layperson, the appellant cannot 
support the claim on the basis of his assertions alone as he 
is not competent to provide a probative opinion on a medical 
matter. See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

The Board points out that peripheral neuropathy is one of the 
diseases listed under 38 C.F.R. § 3.309 (e) for which service 
connection may be presumed as a consequence of exposure to 
Agent Orange under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 
and 3.309.  However, the regulation (§ 3.307(a)(6)(ii)) 
clearly stipulates that acute and subacute peripheral 
neuropathy must become manifest to a degree of 10 percent or 
more within a year after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval or air service.  The Veteran is shown to have last 
served in the military in November 1968.  Therefore, even if 
he has developed peripheral neuropathy, the clinical evidence 
does not reflect the onset of such within one year of last 
presumed exposure to a herbicide or within a year of 
discharge from active duty.  Therefore, service connection 
for peripheral neuropathy due to Agent Orange/herbicide may 
not be granted based on presumption. See 38 C.F.R. 
§§ 3.3.3076, 3.309(e) (2008)

Under the circumstances, the preponderance of the evidence is 
against the claim of entitlement to service connection for 
peripheral neuropathy, claimed as due to Agent Orange 
exposure, and service connection must be denied.  


ORDER

Service connection for peripheral neuropathy, claimed as due 
to Agent Orange/herbicide exposure, is denied.


REMAND

The Veteran asserts that he now has porphyria cutanea tarda 
that is due to exposure to herbicides/Agent Orange in service 
for which service connection should be granted.  A diagnosis 
of porphyria cutanea tarda has been confirmed in VA 
outpatient clinical data of record.

As indicated previously, the appellant is shown to have 
served in the Republic of Vietnam during the Vietnam era and 
is entitled to a presumption of exposure to herbicide agents. 
See Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  The condition for 
which service connection is sought in this instance - 
porphyria cutanea tarda - is one of the diseases listed under 
38 C.F.R. § 3.309(e) for which service connection may be 
presumed as a consequence of exposure to Agent Orange under 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309.  
However, this disease was not shown within one year of last 
presumed exposure to Agent Orange/herbicides as stipulated by 
regulation, and service connection for such may not be 
granted on a presumptive basis under those provisions.

The record reflects that there is documentation in the 
record, specifically in February 2001 and November 2002, 
indicating that VA providers have suggested that porphyria 
cutanea tarda may be due to Agent Orange exposure during 
active duty.  It is well established that even if a veteran 
is found not to be entitled to a regulatory presumption of 
service connection for porphyria cutanea tarda based on 
exposure to Agent Orange in Vietnam, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis. See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  

The record reflects the appellant has never been afforded a 
VA compensation examination for porphyria cutanea tarda and 
there is no competent medical opinion of record that 
addresses the issue under consideration.  The Board is 
prohibited from making conclusions based on its own medical 
judgment. See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  It 
is therefore found that the appellant should be examined by a 
board-certified dermatologist for review of the record and a 
definitive medical opinion, enhanced by the examiner's 
expertise, as to whether there is in fact any basis to 
conclude that the Veteran's porphyria cutanea tarda is 
related to presumed Agent Orange exposure, irrespective of 
the regulatory criteria.. See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be 
scheduled for examination by a 
board-certified VA dermatologist 
to evaluate the diagnosed 
porphyria cutanea tarda.  All 
indicated tests and studies should 
be performed, and clinical 
findings should be reported in 
detail and correlated to a 
specific diagnosis.  The claims 
file and a copy of this remand 
should be made available to the 
physician designated to examine 
the appellant.  The examiner 
should indicate whether or not the 
claims folder is reviewed.  A 
comprehensive clinical history 
should be obtained.  The 
examination report should include 
a discussion of the veteran's 
documented medical history and his 
assertions.  Based on a thorough 
review of the evidence of record, 
the examiner is requested to 
respond to the following question:

Is it is at least as likely as not 
that A) porphyria cutanea tarda is 
causally related to exposure to 
Agent Orange in service, or B) is 
more likely of post service onset 
and unrelated to service.  If C), 
the etiology of porphyria cutanea 
tarda should be delineated.  The 
evidentiary basis for the response 
should include pertinent reference 
to the published conclusions of the 
National Academy of Sciences' 
Institute of Medicine regarding 
Agent Orange/herbicide exposure, 
and highlight any agreements or 
disagreements the examiner may have 
therewith.  The physician should 
state the reasons and bases for 
his/her conclusion, cite any 
literature that supports the 
opinion, and/or note whether or not 
she/he is resorting to speculation.  

In formulating the medical opinion, 
the medical specialist is asked to 
consider that the term "at least as 
likely as not" does not mean within 
the realm of possibility, rather 
that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it is 
to find against causation.

The report and opinion should be 
set forth in detail and returned 
in a narrative format.

2.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).

3.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. 

4.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


